Title: From James Madison to William Eustis, 10 August 1810
From: Madison, James
To: Eustis, William


Dear SirMontpelier Augst. 10. 1810
I have just recd. from the War office a copy of the letter of July 12. from Lt. Colo. Sparkes, the original of which addressed to you, had been forwarded. The present Mail allows me but a moment, to say that the request to have the garrison at Fort Stoddart reinforced, seems to be amply justified by the circumstances on which it is founded; at the same time that it accords with other arrangements relating to our South Western borders. You will best judge the source which ought to supply the requisite aid. I shall direct that a copy of Col. Sparke’s letter be furnished to the Dept. of State, that the purport of it may be forwarded to Govr. Holmes with a view to put him on the alert, in the part accruing to him, in maintaining the authority of the laws. Sparkes ought to use all proper means for obtaining evidence to support any legal proceedings that may become proper, agst. guilty individuals. The letter alledged to be in possession of the Spanish Govr. is peculiarly an Object. Accept my respects & best wishes
James Madison
 